Citation Nr: 1621707	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.  Service in the Republic of Vietnam is indicated.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran presented sworn testimony during a personal hearing in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated November 2012 and February 2015, the claim was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denial in November 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Hypertension did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  Hypertension is not caused or aggravated by the Veteran's service-connected disabilities.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).

2.  Hypertension is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, letters dated in November 2007 and June 2008 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's complete service treatment records (STRs) and service personnel records, as well as VA and private treatment records in furtherance of his claim.  Notably, pursuant to the February 2015 Board remand, the AOJ sent the Veteran a May 2015 letter in which it requested that he provide authorization identifying the names and addresses of all providers who treated him for hypertension immediately after discharge from service including any in the VA system, and provide a statement from his treating physicians relating his hypertension to service or to his service-connected PTSD and/or type II diabetes.  The Veteran did not respond to this letter.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Veteran has been afforded a VA examination in January 2013, as well as a VA medical opinion in August 2015.  As indicated in the discussion below, the examination report and medical opinion indicate that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the January 2013 VA examination report and August 2015 VA medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Veteran contends that he has hypertension, which is due to his active military service to include his presumed herbicide exposure.  He alternatively contends that his hypertension is caused or aggravated by his service-connected PTSD and diabetes mellitus.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from December 1966 to November 1969.  With respect to the claimed herbicide exposure, it is undisputed that the Veteran served in the Republic of Vietnam while on active duty.  See 38 U.S.C.A. § 1116 (West 2014).  Therefore, exposure to herbicides, including Agent Orange, has been conceded.  The Board recognizes that the Veteran is a recipient of the CIB.  In this case, however, there has been no assertion that hypertension was incurred during combat, and thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to this claim.  Critically, the Veteran's STRs, including his October 1969 separation examination, do not document any complaint of or treatment for hypertension.

Private treatment records dated in September 1980 indicate a diagnosis of hypertension.  A continuing diagnosis of hypertension was noted in private treatment records dated August 1994 and October 1997.  VA treatment records also confirm a current diagnosis of hypertension.  See, e.g., the VA treatment records dated in June 2007.

The Veteran was afforded a VA examination in January 2008 at which time the VA examiner confirmed a diagnosis of essential hypertension.  The examiner opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, type II.  However, as noted in the November 2012 Board Remand, the examiner indicated that the claims file was not available for review.  The examiner also failed to address whether the Veteran's hypertension was caused or aggravated by his PTSD.  Accordingly, this matter was remanded in order to afford the Veteran another VA examination with respect to his hypertension claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the June 2012 Board hearing, the Veteran testified that he was treated for hypertension during service and sought treatment for high blood pressure shortly after his military separation.  He indicated that his doctors had told him his hypertension was related to service or to his service-connected disabilities.  See the June 2012 Board hearing transcript, pgs. 5-6.

Thus, pursuant to the November 2012 Board remand, the Veteran was afforded another VA examination in January 2013.  The examiner reviewed the Veteran's claims file, and noted the Veteran's report that he was diagnosed with hypertension during his active duty service.  With respect to the question of nexus, the examiner determined that the Veteran's hypertension "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, 

The service medical records, which were provided for review, contain no medical documentation confirming he was diagnosed with high blood pressure during his active duty service.  Multiple documents in his SMRs state he was not diagnosed with hypertension or treated for hypertension during his active duty.  Specifically:  (a.) A dental medical history form which is dated November 25, [19]68 asked 'are you being treated or have you been treated for any of the following diseases?'  'High blood pressure' is circled 'NO.'  (b.)  Another form 'Local Anesthesia-Oral Surgery-Questionnaire' asked 'Do you have or have you had any of the following diseases or problems,' high blood pressure is included in the list of conditions; the response is marked 'NO.'  The same form also asks 'Are you taking any of the following' including 'Medicine for high blood pressure.'  The 'NO' response is marked.  (c.)  Two separate Standard Form 89s were noted; one is dated [February 19, 1969] and the other is dated [October 30, 1969].  These are standard questionnaires.  Both include a list of questions inquiring about 'Have you ever had or have you now' various medical conditions, including 'high or low blood pressure;' on both documents, the response for 'high or low blood pressure' is checked 'NO.'  (d.)  Standard Form 88 'Report of Medical Examination' marked 'Separation' dated [October 30, 1969] is a military complete physical exam.  It listed a BP of 128/80 and did not document a current or past diagnosis of hypertension.

See the VA examination report dated January 2013.

The January 2013 VA examiner further noted that there were no medical records documenting a diagnosis of or treatment for hypertension in the year following the Veteran's separation from service.  The examiner continued,

The first medical documentation found in the claims folder which actually confirms a diagnosis of hypertension is from 1980, many years after he had left active duty.  Included are in the [claims] file were documents from a non-VA hospital admission for treatment of hypertension in 1980.  The admitting History and Physical from 1980 reports that while the Veteran 'was at the Community Center, he was told that he had increased blood pressure,' and hypertension was verified in the doctor's office.  Also noted was 'a weight gain of approximately 45 pounds,' . . . The Veteran's past history was described as 'essentially unremarkable.'  These 1980 medical records do not document a longstanding prior history of hypertension dating back to the Veteran's active duty service or mention any medications he had previously been taking to treat hypertension.

See the January 2013 VA examination report.

The January 2013 VA examiner also addressed the question of secondary service connection.  Specifically, the examiner determined that hypertension "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained that "[t]he evidence shows the Veteran was diagnosed with essential hypertension in 1980, many years before he was diagnosed with diabetes or PTSD."  The examiner noted that the Veteran "developed essential hypertension because he had multiple, well-accepted risk factors for essential hypertension" including obesity and weight gain, as noted in the common medical reference database.  The examiner further indicated that "medical research studies have shown that hypertension occurs earlier and more frequently in African Americans."  The examiner additionally clarified that "[t]here is no objective evidence that aggravation beyond natural progression has occurred."  The examiner reiterated, "[a] detailed review of [the Veteran's] treatment records fails to provide any objective evidence that his hypertension has been chronically aggravated beyond natural progression by either of the two service-connected disabilities (diabetes or PTSD).  His [blood pressure] has recently been stable/improving with his successful weight loss."

In August 2015, the Veteran was afforded another VA medical opinion to address the question of direct service connection following a resubmission of his complete STRs and service personnel records.  The VA examiner reviewed the claims file and concluded, "[i]t is less likely as not that the Veteran's current hypertension had its clinical onset during active service or is otherwise related to such service."  The examiner noted that all currently available records had been reviewed.  He reported, "[t]here is no mention of elevated [blood pressure] even one time in STRs and other medical records in service.  There is record as follows:  12/02/66 - 138/76; 02/19/69 - 134/80; 10/30/69 - 128/90."  Therefore, the examiner explained, the prior rationale from the January 2013 examination report remains unchanged.  He then quoted the January 2013 rationale in its entirety.

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed hypertension and the Veteran's active duty service and his service-connected disabilities outweighs the medical evidence suggestive of a nexus.  In particular, the January 2013 and August 2015 VA medical opinions complied with the instructions of the prior Board remands and were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the January 2013 and August 2015 VA examiners.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the January 2013 and August 2015 VA medical opinions  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his hypertension claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the January 2013 and August 2015 VA medical opinions stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Crucially, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  See Buchanan, 451 F.3d at 1331-37; see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the January 2013 and August 2015 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with hypertension during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of hypertension until 1980.  C.f., Walker, 708 F.3d at 1331.  To this end, the Veteran's contentions regarding chronic hypertension dating from service are less probative than the findings of the January 2013 and August 2015 VA examiners, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on both direct and secondary bases.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


